Affirmed and Memorandum Opinion filed April 19, 2007







Affirmed
and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00517-CR
____________
 
ISIDRO GARCIA, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause No.
913074
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of sexual assault of a child.  On
September 18, 2006, the trial court deferred a finding of guilt, placed
appellant on community supervision for ten years, and assessed a fine in the
amount of $500.  On May 11, 2006, the trial court granted the State=s motion to adjudicate guilt.  On May
19, 2007, the court sentenced appellant to confinement for four years in the
Institutional Division of the Texas Department of Criminal Justice and assessed
a fine of $500.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed April
19, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.  
Do Not Publish C Tex. R. App. P.
47.2(b).